Case 2:20-cv-00066-JRG Document 6 Filed 03/10/20 Page 1 of 1 PagelD #: 57
AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Eastern District of Texas

Case Number: 2:20-CV-00066-JRG

Plaintiff:
Vista Peak Ventures, LLC

Vs.

Defendant:
Fujifilm Hofdings Corporation and Fujifilm Corporation

State of New York, County of Albany)ss-.:

Received by Special Delivery Service Inc., to be served on Fujifilm Corporation c/o Fujifilm North America
Corporation, C/O Corporation Service Company, 80 State Street, Albany, NY 12207.

|, James Boland, being duly sworn, depose and say that on the 6th day of March, 2020 at 2:35 pm, I:

Served the within named CORPORATION by delivering a true copy of the Summons in a Civil Action, Plaintiff's
Complaint for Patent Infringement, Civil Cover Sheet and Plaintiff's Corporate Disclosure Statement to

Cathy Kreiger-Jewell as Litigation Management Specialist of Corporation Service Company as Registered Agent
of the within named corporation, in compliance with state statutes.

Description of Person Served: Age: 60, Sex: F, Race/Skin Color: White, Height: 5'1", Weight: 110, Hair: Gray,
Glasses: Y

| am over the age of 18 and have no interest in the above action.

pe

James Boland
Process Server

   
  
 
 

@ me on the 10th day

Subscribed and Sworn to-4
At who is personally known Special Delivery Service inc.,

of March, 2020 by thea

 

to me. §470 L.B.J. Freeway
Dallas, TX 75240
: (214) 866-3203
NOTARY PUBLIC

Our Job Serial Number: 2020000840
PATRICIA A. BURKE
MOTARY PUBLIC-STATE OF NEW YORK
No. 01BU4922372
Quailfied in Albany County *
xiv Commission Exoiras February 28, | 9

Copyright © 1992-2009 Database Services, Inc. - Process Server's Toolbox V6.3x
